139 S.E.2d 736 (1965)
263 N.C. 533
STATE
v.
William E. WILSON.
No. 726.
Supreme Court of North Carolina.
January 15, 1965.
*737 T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., Richard T. Sanders, Asst. Atty. Gen., E. Glenn Kelly, Staff Atty., for the State.
Clarence Ross, B. F. Wood, Graham, for defendant appellant.
PER CURIAM.
The assignments of error based on exceptions to the charge are defective. The appellant should quote in each assignment the part of the charge to which he objects. An assignment based on failure to charge should set out the defendant's contention as to what the court should have charged. The assignments should present the questions without requiring "a voyage of discovery" through the record.
The requirement that the assignments disclose the matters alleged as error is for the benefit of all members of the Court in their pre-argument examination of the record. After the argument the author, in preparing the opinion, makes a meticulous examination of the record. Ordinarily, however, the other members of the Court examine and check the opinion in the light of appellant's exceptive assignments. "Always the very error relied upon shall be definitely and clearly presented, and the court not compelled to go beyond the assignment itself to learn what the question is." Nichols v. McFarland, 249 N.C. 125, 105 S.E.2d 294.
The assignments of error, when properly prepared, pinpoint the controversy. This Court is entitled to that assistance from appellant's counsel.
The record before us does not disclose error of law in the trial.
No error.